Citation Nr: 1642876	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  10-35 067	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma (SCC) of the oropharynx and residuals thereof, to include as due to asbestos and ionizing radiation exposure. 

2.  Entitlement to service connection for an acquired psychiatric disorder, diagnosed as depression and also claimed as posttraumatic stress disorder (PTSD), to include as secondary to SCC of the oropharynx.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from September 1961 to February 1968.  This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Service connection for cancer and for depression was denied therein.  The Veteran appealed each of these determinations.  In March 2011, he testified at a hearing before a Decision Review Officer (DRO) held at the aforementioned RO.  He also testified at a hearing before the undersigned at the RO in Boston, Massachusetts, in November 2013.  Jurisdiction was transferred to this RO in light of his relocation.  

In January 2014, the Board recharacterized the issues on appeal as indicated above with one exception.  They then were remanded for additional development.  The Board once again remanded them for additional development in August 2015.  At this time, the Board recharcterizes the issue of service connection for SCC of the oropharynx to include residuals thereof.  Doing so is advantageous to the Veteran because it makes the issue more encompassing.  Review of his claims file, which is now completely paperless, shows that the Board can proceed with adjudication of both appellate issues.  Please note that the appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2); 38 C.F.R. § 20.900(c).

Of final introductory note is that this matter previously included the issues of whether new and material evidence has been received sufficient to reopen a previously denied claim of service connection for bilateral hearing loss and for tinnitus.  Indeed, both of the Board's remands directed additional development with respect to them.  They no longer are part of this matter in light of the determinations made by the Boston RO in a December 2015 rating decision.  Specifically, service connection was granted and initial ratings were assigned for bilateral hearing loss and for tinnitus therein.  The benefits sought by the Veteran were granted.  
FINDINGS OF FACT

1.  The current SCC of the Veteran's oropharynx and residuals thereof did not manifest during his service or within his first post-service year and are not related to his service in any manner.  

2.  The Veteran's acquired psychiatric disorder, which does not include PTSD, did not manifest during his service and is not related to his service in any manner.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for SCC of the oropharynx and residuals thereof have not been met.  38 U.S.C.A. §§ 101, 1101, 1103, 1110, 1111, 1112, 1113, 1131, 1153, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.2, 3.102, 3.103, 3.159, 3.300, 3.303, 3.304, 3.307, 3.309, 3.311, 4.114 Diagnostic Code 7343 (2015).

2.  The criteria for entitlement to service connection for an acquired psychiatric disorder and PTSD have not been met.  38 U.S.C.A. §§ 105, 1101, 1110, 1111, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.103, 3.159, 3.301, 3.303, 3.304, 3.309, 3.310, 3.384, 4.9, 4.125 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

VA has a duty to notify a claimant seeking VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Notice must be provided prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice of how ratings and effective dates are assigned also must be provided.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has alleged any notice error, as required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Letters dated in January 2009, March 2009, and May 2009 set forth the criteria for establishing service connection and the evidence required in this regard.  This included on a direct as well as a secondary basis as well as due to asbestos exposure.  The letters also set forth the Veteran's and VA's respective duties for obtaining evidence as well as how an initial rating and an effective date are assigned for a disability if service connection is granted.  As initial adjudication was via the December 2009 rating decision, the letters were prior thereto.  Per the Board's January 2014 remand, a May 2014 letter reiterated all of the aforementioned.  It also included information on service connection as due to ionizing radiation exposure.

In addition to the duty to notify, VA has a duty to assist a claimant seeking VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as suggested by the duty to notify, aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A VA medical examination also must be provided and/or a VA medical opinion procured when necessary for adjudication.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Neither the Veteran nor his representative has identified relevant records that have not been procured.  Service treatment and personnel records are available.  Post-service VA and private treatment records as well as Social Security Administration (SSA) records also are available.  Some records were submitted by the Veteran or his representative, but most were obtained by VA.  The aforementioned May 2014 letter requested, in compliance with the Board's January 2014 remand, that he provide necessary information so attempts could be made to procure more.  However, he failed to respond to it.  In November 2015, the Veteran underwent a VA medical examination concerning his SCC.  It was pursuant to the Board's August 2015 remand.  The determination made herein is fully informed because of it, so it is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Indeed, the November 2015 examination included review of the Veteran's claims file, an interview and assessment of him, and the rendering of a medical opinion. 

A May 2016 Post-Remand Brief submitted by the Veteran's representative argues that a more thorough examination and opinion is needed.  Yet, the argument is made only cursorily.  There is no explanation, for instance, as to how the November 2015 examination or opinion is inadequate.  Without more, the argument fails.  The Veteran has not undergone any VA medical examination, and no VA medical opinion has been rendered, concerning his acquired psychiatric disorder.  His representative cursorily argues in a February 2016 Statement and the aforementioned Brief that such is necessary, but the Board disagrees.  As discussed below, the Veteran has current diagnoses which do not include PTSD.  There is no indication that any diagnosis is related to either his service or a service-connected disability, however.  Without such an indication, an examination and/or opinion is not necessary.  McLendon, 20 Vet. App. at 79.

In sum, the Board finds that VA's duty to notify and its duty to assist both have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  The Board further finds that there has been at least substantial compliance with its January 2014 and August 2015 remands, as required.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication therefore may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The issues on appeal finally must be explained and the submission of outstanding evidence must be suggested by the individual presiding over a hearing.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the DRO and undersigned identified the issues comprising this matter as being on appeal at the beginning of the March 2011 and November 2013 hearings.  The Veteran then was questioned, whether by the DRO, the undersigned, or his representative, about his experiences during and after service, his cancer, and his acquired psychiatric disorder.  It was explained by the representative at the former hearing and by the undersigned at the latter hearing that service connection involves relating a disability with service.  Submission of outstanding evidence was not suggested at either hearing.  However, it is reiterated that development to obtain outstanding treatment records identified at them were undertaken on remand thereafter.

II.  Service Connection

Service connection means that an injury or disease resulting in disability was incurred in service, or if preexisting service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish direct service connection, there must be a current disability, the incurrence of an injury or disease or the aggravation of a preexisting injury or disease during service, and a nexus between the current disability and that injury or disease.  Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.  Direct service connection also may be established for any disease diagnosed after separation from service if it is established to have been incurred during service.  38 C.F.R. § 3.303(d).

For chronic diseases, service connection may be established if there was manifestation during and after service without an intercurrent cause.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology, though not treatment, after service is required if the disease was noted but not chronic or chronicity was questionable during service.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  A rebuttable presumption of service connection exists when a Veteran served 90 days or more during a period of war or after December 31, 1946, and the chronic disease manifested to a compensable degree within the first year after service.  38 U.S.C.A. §§ 1112, 1113, 1153; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption also exists when a radiation-exposed Veteran manifests one of 21 types of cancer.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  

Secondary service connection means that a nonservice-connected disability was incurred because of or aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Aggravation means a permanent worsening beyond natural progression.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  The baseline level of the nonservice-connected disability pre-aggravation thus must be compared to the current level post-aggravation.  38 C.F.R. § 3.310 (b).  Service-connected compensation may be paid only for the amount attributable to aggravation.  Id.; Allen, 7 Vet. App. at 439.

Only the most salient evidence must be discussed even though all the evidence must be and thus has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, however, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay or non-medical evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

For service connection to be granted under any theory of entitlement, there must be a current disability. Brammer v. Derwinski, 3 Vet. App. 223 (1992). A disability is current if present near or at the time a claim is filed or at any time during its pendency. Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007). Here, the Veteran filed his claim for SCC of the oropharynx and residuals thereof in December 2008. According to VA treatment records, the Veteran was diagnosed with SCC of the right tonsil in late 2007. Additional diagnoses include malignant neoplasm of the lingual tonsil, tonsillar neoplasms, tonsillar SCC, tonsillar cancer, and oropharyngeal cancer. He completed chemotherapy and radiation treatment in January 2008 and experienced residuals of the cancer and/or this treatment for a number of years thereafter.

The Veteran's SCC of the oropharynx which includes the right tonsil and residuals thereof, in sum, is a current disability.  At the November 2013 hearing, he testified that his cancer had spread to his tongue and lymph nodes.  VA and private treatment records are silent in this regard, however-as are his SSA records (which are mainly comprised of VA treatment records).  The November 2015 VA medical examination included a diagnosis of benign or malignant neoplasm of sinus, nose, throat, larynx, or pharynx.  Yet it was clarified that the Veteran had carcinoma only of the right tonsil.  Also at the November 2013 hearing, the Veteran referred to his cancer diagnosis as being "given a death sentence."  He said he was terminal in February 2016.  As a result of his condition, this matter has been expedited.  

In February 2009, the Veteran amended his claim to include an acquired psychiatric disorder.  Neither private treatment records nor SSA records concern such a disorder, and it is reiterated that there is no relevant VA medical examination.  VA treatment records dated from 2007 to 2011 contain diagnoses of anxiety, depression, mood disorder (depressed), mood disorder with depressive and anxiety symptoms, alcohol abuse, substance abuse, substance abuse not otherwise specified (NOS), substance-induced mood disorder, alcohol-induced mood disorder with depressive features, depressive disorder NOS, major depressive disorder NOS, adjustment disorder with depressed mood, adjustment disorder with mixed anxiety and depressed mood, personality disorder NOS with histrionic and narcissistic traits, and cognitive disorder NOS.  These records do not contain a diagnosis of PTSD.  Indeed, the Veteran had negative PTSD screens in July 2007, October 2007, July 2008, October 2008, and September 2009.  

Rule out PTSD was diagnosed in November 2008, however.  A PTSD diagnosis must be made in accordance with the Diagnostic and Statistical Manual of Mental Disorders (DSM).  38 C.F.R. § 4.125(a).  According to the DSM, diagnosis requires responding with intense fear, helplessness, or horror after experiencing, witnessing, or confronting an event or events, known as a stressor, that involved actual or threatened death or serious injury or a threat to the physical integrity of self or others.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Here, no stressor was noted when the November 2008 diagnosis of rule out PTSD was made.  An October 2008 VA treatment record reveals that the Veteran reported witnessing someone shoot himself.  He testified at the November 2013 hearing that it was a fellow soldier during service, and that he responded because he was a medic.  This implies that he did not witness the shooting.  

Regardless of whether the Veteran reports witnessing or not witnessing the shooting, the VA treatment record further reveals that his response was not in alignment with a PTSD diagnosis.  He did not endorse persistent re-experiencing of the stressor, persistent avoidance of associated stimuli, or persistent symptoms of increased arousal.  While he reported persistent re-experiencing of the stressor and it still having an effect on him during his November 2013 hearing testimony, he also reported that he did not behave any differently after it occurred.  He finally stated that he did not know if he had been diagnosed with PTSD.  To the extent he nevertheless believes he has PTSD, he is a lay person.  There indeed is no indication that he has any medical background other than during service when his DD214 for the period from September 1961 to August 1964 shows he was a medical specialist.

A lay person is competent to make a diagnosis only if competent to identify the disability, if describing symptoms that support a later medical diagnosis, or if there is a contemporaneous medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Flat feet, certain skin ailments, tinnitus, and varicose veins are examples of simple and readily observable disabilities that a lay person is competent to identify.  Jandreau, 492 F.3d at 1372; Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398 (1995).  PTSD, in contrast, is not simple and readily observable.  There are no external symptoms like there are for the aforementioned disabilities.  Although at least some internal symptoms may manifest behavior that is observable, they may be caused by a number of different diagnoses of which PTSD is only one.  It is reiterated that a host of diagnoses other than PTSD have been made here.  

While the occurrence of a stressor is an adjudicatory determination, the sufficiency of it for diagnostic purposes is a medical determination.  Cohen, 10 Vet. App. at 128; Moreau v. Brown, 9 Vet. App. 389 (1996).  PTSD, for each of the foregoing reasons, is not a disability a lay person like the Veteran is competent to identify.  He has described his psychiatric symptoms.  Yet, there is no medical diagnosis of PTSD.  So, it follows that there is neither a later medical diagnosis supported by his description or a contemporaneous medical diagnosis.  In sum, any diagnosis of PTSD from the Veteran is not competent, and there is no medical diagnosis of PTSD due in part to an insufficient stressor.  His host of other diagnoses, in contrast, qualify as current disabilities.  
Psychoses and malignant tumors are considered chronic diseases.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  Psychoses include brief psychotic disorder, delusional disorder, psychotic disorder due to another medical condition, other specified schizophrenia spectrum and other psychotic disorder, schizoaffective disorder, schizophrenia, schizophreniform disorder, and substance- or medication-induced psychotic disorder.  38 C.F.R. § 3.384.  The Veteran host of psychiatric diagnoses do not include any of these.  However, malignant tumors encompasses his SCC of the oropharynx and residuals thereof.  Yet, there is no indication that this disability manifested to a compensable degree between February 1968, when the Veteran separated from service, and February 1969.  Manifestation at all is compensable.  38 C.F.R. § 4.114, Diagnostic Code 7343.  The Veteran testified at the November 2013 hearing that he was diagnosed in 2007.  This is in agreement with VA treatment records.  

Although manifestation even absent diagnosis is possible, it is unlikely that there would be manifestation during the aforementioned timeframe with diagnosis delayed by almost 40 years.  Any determination in this regard further would require supporting evidence.  The Veteran has not contended he was experiencing relevant symptoms then.  There is no medical evidence whatsoever then.  Service connection for the Veteran's SCC of the oropharynx as a chronic disease, in sum, cannot be presumed notwithstanding that he served for well over 90 days after December 31, 1946, and that some of this service was during the Vietnam era period of war.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  Service connection for it also cannot be presumed, regardless of whether or not the Veteran is radiation-exposed.  While cancer of the pharynx qualifies, the Veteran's was specific to his right tonsil which does not.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  

Service connection instead must be established.  Yet it cannot be established for a few psychiatric diagnoses.  Indeed, a personality disorder is not considered a disease or an injury.  38 C.F.R. §§ 3.303(c), 4.9.  The disability resulting from an injury or disease further cannot be the result of the Veteran's own willful misconduct such as abuse of alcohol or drugs.  38 U.S.C.A. §§ 105(a), 1110; 38 C.F.R. §§ 3.1(m), 3.301.  That leaves all the diagnoses except alcohol abuse, substance abuse, substance abuse NOS, substance-induced mood disorder, alcohol-induced mood disorder with depressive features, and personality disorder NOS with histrionic and narcissistic traits along with SCC of the oropharynx and residuals thereof.  Except for any defects noted, a Veteran is presumed to be in sound condition upon entrance into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Noted means only defects that are identified upon medical examination.  38 C.F.R. § 3.304(b).  

When he entered service in September 1961, the Veteran had a medical examination.  He denied cancer/tumor/growth/cyst, ear and nose or throat trouble at that time.  He also denied all psychiatric symptoms.  His mouth and throat were deemed normal.  So was his psychiatric state.  No defect was reported by the Veteran much less noted, in other words.  Application of the presumption of soundness therefore is warranted.  This means incurrence of a disease or an injury during service as opposed to aggravation of a preexisting disease or injury is the relevant inquiry.  Regarding the incurrence of a psychiatric disease during service, service treatment records are mostly silent.  The Veteran did not complain of any psychiatric symptoms.  He instead denied them upon examination in June 1964 and at his January 1968 separation examination.  While he did report nervous trouble of some sort upon examination in May 1965, no further details were recorded.  His psychiatric state further was deemed normal at each of these examinations.

Regarding the incurrence of a psychiatric injury during service, the Veteran has reported only the above stressor.  No determination on whether or not is occurred is necessary, however, as it was not sufficient to make a PTSD diagnosis.  No psychiatric disease or injury, in sum, was incurred during service.  Service treatment records show that SCC of the oropharynx was not chronic or even noted during service.  Regarding the incurrence of a disease related to SCC of the oropharynx, service treatment records reflect the following.  The Veteran's throat was still inflamed in February 1962.  He was diagnosed with acute tonsillitis.  In August 1962, he wanted his tonsils out.  Frequent bouts of tonsillitis were noted in May 1963, the last being in February 1963.  The Veteran's tonsils were hypertrophic and scarred but did not appear actively infected.  At the June 1964 and May 1965 examinations as well as at the January 1968 separation examination, his mouth and throat were deemed normal.  
The previous entries of tonsil problems support finding the incurrence of a disease during service notwithstanding these normal examinations.  Also, the Veteran contends that he incurred an injury related to SCC of the oropharynx during service.  He contends that he was exposed to secondhand smoke given the military's encouragement of smoking by making cigarettes very affordable to soldiers, to asbestos while living in old barracks in Germany, to ionizing radiation from being around and guarding atomic nuclear warheads as part of an artillery unit, and to paper mulch from destroying keypunch cards without mouth protection.  Exposure to secondhand smoke during service is undisputed.  Even though there is no evidence of such, it is common knowledge that smoking used to be prevalent, including in the military.  Exposure to paper mulch during service is undisputed.

As he would have personally experienced mulching paper keypunch cards, the Veteran is competent to recount doing so.  Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of competent lay recounts is assessed by factors such as interest, bias, inconsistency, implausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  The Veteran is interested in that the grant of service connection may lead to his monetary gain.  Yet, consideration must be given to the circumstances of service.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(d).  The Veteran's DD214 for the period from May 1965 to February 1968 shows that he was a card and tape writer.  Destroying keypunch cards without mouth protection in this position is plausible.  None of the other aforementioned factors is significant.

There is no evidence of exposure to asbestos during service.  Service treatment records do not mention asbestos exposure, or indeed any problems, from living in old barracks in Germany.  It is reiterated that the Veteran's DD214s show he was a medical specialist followed by a card and tape writer.  He also stated at the November 2013 hearing that he was a tanker.  Major occupations involving exposure to asbestos include mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  M21-1 Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 2, Section C.2.d.  In other words, the Veteran was not involved in a major occupation involving asbestos exposure.  

The Veteran also has not alleged that the old barracks in Germany were demolished, only that he lived in them.  He admitted he had no proof there was asbestos in them at the March 2011 hearing.  His exposure is not confirmed.  Regarding his exposure to ionizing radiation during service, there once again is no evidence.  Service treatment records do not mention radiation exposure, whether are a result of around and guarding atomic nuclear warheads as part of an artillery unit or otherwise.  No Record of Occupational Exposure to Ionizing Radiation exists for the Veteran.  There otherwise is nothing else which would be conducive to deriving a dose estimate for him.  He is not a radiation-exposed Veteran because there is no indication he participated in a radiation-risk activity.  38 C.F.R. § 3.309(d)(3)(i).  Indeed, his period of service precludes his occupation of Hiroshima or Nagasaki, Japan, in 1945 or 1946.  38 C.F.R. §§ 3.309(d)(3)(ii)(B); 3.311(b)(1)(i).  

Further, the Veteran's period of service precludes his internment as a prison of war in Japan in 1945 or 1946.  38 C.F.R. §§ 3.309(d)(3)(ii)(C).  He does not contend that he participated in atmospheric testing of nuclear weapons, served at a gaseous diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or Oak Ridge, Tennessee, participated in underground nuclear tests while serving on Amchitka Island, Alaska, or served in a capacity which if performed as an employee for the Department of Energy would qualify him for inclusion as a member of the Special Exposure Cohort of the Energy Employees Occupational Illness Compensation Program Act of 2000.  38 C.F.R. §§ 3.309(d)(3)(ii)(A, D, E), 3.311(b)(1)(i).  Referral has not been made to the Under Secretary for Benefits for further consideration, even though the Veteran's SCC of the oropharynx qualifies as a radiogenic disease under the heading any other cancer, given that his exposure to ionizing radiation has not been confirmed.  38 C.F.R. § 3.311(b)(1, 2).  

The Veteran contends that his SCC of the oropharynx and residuals thereof nevertheless are due to one of the aforementioned exposures, whether undisputed or unconfirmed.  A lay person sometimes can provide a competent nexus opinion.  Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  However, this is not one of those times.  Whether there is a nexus to service here is a medical question because of the complexities involved.  The discussion below reflects that there are numerous risk factors for SCC of the oropharynx.  A number of years have passed since the Veteran's service.  Here, there are risk factors during his service as well as risk factors after his service.  Only those with a medical background are competent to answer a medical question.  Jones v. West, 12 Vet. App. 460 (1999).  As a lay person lacking a solid medical background, the Veteran is not competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Only one medical opinion has been rendered regarding whether or not a relationship exists between the Veteran's SCC of the oropharynx and residuals thereof and his service, to include the aforementioned exposures.  It was part of the November 2015 VA medical examination.  The examiner who conducted the examination specifically concluded that it is less likely than not that a relationship exists between the Veteran's SCC of the oropharynx and residuals thereof and his service.  It was noted that, despite the service treatment records concerning his tonsils, there was no evidence of a chronic process involving one or both tonsils.  Current medical knowledge in general then was cited for the proposition that one or even several episodes of acute tonsillitis would cause carcinoma of the right tonsil 50 years later.  Next, the examiner deemed the Veteran's contentions that asbestos exposure and ionizing radiation exposure caused or at least contributed to his tonsil carcinoma reasonable.  Such exposures indeed were deemed risk factors for developing it.

Nevertheless, the examiner characterized both of the Veteran's exposures are low-level or casual.  The only notation with respect to asbestos exposure was that it was restricted to residence in asbestos insulated barracks.  It was noted that ionizing radiation exposure was limited to being in close proximity to nuclear warheads.  The Veteran did not report any awareness of radiation accidents during that time.  Further, the examiner correctly noted that tonsillar carcinoma is not a disability for which service connection can be presumed even in a radiation-exposed Veteran.  The examiner finally determined that neither low-level asbestos or radiation exposure is a strong risk factor for the Veteran's development of tonsillar carcinoma in light of his substantial smoking history.  He acknowledged smoking approximately 1/2 pack of cigarettes per day for 35 of the past 50 years.  Smoking tobacco was deemed the major risk factor for tonsillar carcinoma.  

In considering a medical opinion, the qualifications and expertise of the individual rendering it, the scope of the assessment, whether or not pertinent evidence was reviewed, the accuracy of the factual premises underlying it, the rationale provided for it, and degree of certainty are important factors.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Prejean v. West, 13 Vet. App. 444 (2000); Ardison v. Brown, 6 Vet. App. 405 (1994); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The examiner who rendered the aforementioned medical opinion is a physician with the requisite qualifications and expertise to do so.  That this examiner did so after reviewing the claims file as well as interviewing and assessing the Veteran is reiterated.  There is no indication that the scope of these activities was inadequate.  

Unequivocal language was used to express the aforementioned medical opinion.  A supporting rationale was provided for it.  Most of the factual premises evident therein are accurate.  VA treatment records verify the Veteran's substantial smoking history.  He additionally testified at the March 2011 hearing that he smoked 1/2 to 1 pack of cigarettes per day.  While tonsillar carcinoma does not qualify for presumptive service connection even for a radiation-exposed Veteran, it is reiterated that it and all other cancers are considered radiogenic diseases.  Asbestos exposure can result in cancers of the lung, bronchus, larynx, and pharynx.  M21-1 Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 2, Section C.2.b.  Tonsillar cancer is not listed.  However, the latency period for asbestos-related disabilities varies from 10 to 45 years or more after exposure.  M21-1 Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 2, Section C.2.f.  This corresponds with the Veteran's which developed decades after his service.  

Finally, the exposure to asbestos may have been brief or indirect; the extent and duration is not paramount.  Id.  The Veteran's exposure to asbestos during service has not been confirmed.  Yet it has not been disproven entirely either.  At best, it is questionable.  The examiner's factual premise of the Veteran having been exposed to asbestos during service therefore was not inaccurate.  Even with it, his tonsillar carcinoma was not found to be related to his service.  The factual premise of his exposure to ionizing radiation, while also not entirely disproven and therefore also at best questionable, is more inaccurate.  The dose, rate, and duration of such exposure indeed are factors for consideration.  38 C.F.R. § 3.311(a)(1), (e)(1).  Nevertheless, the inaccurate factual premise is of no consequence.  There was no prejudice to the Veteran as a result because presuming he was exposed to ionizing radiation during service is the position most favorable to him.  Even then, however, the examiner did not find his tonsillar carcinoma related to his service.  

The only other inaccurate factual premises detectable similarly are of no consequence.  The examiner indicated that the Veteran's tonsillar carcinoma developed 50 years after his tonsil problems during service.  While the VA medical examination containing the opinion was about 50 years following these problems, the carcinoma first appeared about 44 years following them.  This difference of six years among several decades does not in any way detract from the rationale supplied by the examiner.  Simply put, the Veteran's tonsil problems during service were very remote to his development of tonsillar carcinoma with no indication of any intercurrent tonsil problems.  Whether the Veteran's smoking history is for 35 of the last 44 or 50 years also does not detract in any way from the rationale supplied.  The factors for considering a medical opinion, in sum, collectively show that the medical opinion has significant probative value.

While the medical opinion did not address whether there is a relationship between the Veteran's SCC of the oropharynx and residuals thereof and his undisputed exposure to secondhand smoke and or to paper mulch during service, the rationale still applies to them.  The major risk factor was cited to be the Veteran's smoking history.  Even if the aforementioned undisputed exposures are risk factors for developing tonsillar carcinoma, this major risk factor would remain.  Comparing secondhand smoke with actually smoking, secondhand smoke obviously is a lesser risk factor.  Being around paper mulch for a limited period of time also is a lesser risk factor, at least in terms of duration, than actually smoking for decades.  To the extent the Veteran contends his smoking during service caused his SCC of the oropharynx and residuals thereof, service connection is not allowable.  38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300(a).  

Service connection for SCC of the oropharynx, in conclusion, cannot be presumed and has not been established.  The Veteran contends that his one of more of his psychiatric diagnoses is the result of or at least was made worse by this cancer.  He contends that secondary service connection should be granted, in other words.  Yet doing so is impossible in light of the aforementioned conclusion.  Service connection for an acquired psychiatric disorder finally has not been established based on any other theory of entitlement.  There is no indication that any of the Veteran's relevant diagnoses have been related to his service.  VA treatment records document that some, mood disorder and depression, have been attributed to his medical condition or general medical condition.  This includes both his nonservice-connected tonsillar carcinoma/residuals thereof as well as coronary artery disease.  VA treatment records also document another potential non-service trigger for psychiatric problems, childhood physical and verbal abuse reported by the Veteran.

Unlike above, there is no medical opinion concerning a relationship between any of the Veteran's relevant psychiatric diagnoses and his service.  He lastly has not reported continuity of psychiatric symptoms since service notwithstanding that none were identified from his service treatment records.  A September 2010 VA treatment record includes his report of being hospitalized for psychiatric reasons, not just substance abuse, in 1978.  There are no medical records which correspond to this hospitalization.  Even assuming it occurred, however, that leaves a gap of almost 10 years from his separation of service.  A prolonged period without relevant symptoms is a factor weighing against service connection.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Service connection for an acquired psychiatric disorder, in conclusion, cannot be presumed and has not been established.  It is reiterated that the same conclusion is made with respect to SCC of the oropharynx and residuals thereof.  The preponderance of the evidence indeed is against the Veteran's receipt of service connection on the basis of all raised and otherwise applicable theories of entitlement for either disability.  Evidence weighing against service connection, chiefly service treatment records, VA treatment records, and the November 2015 VA medical examination complete with medical opinion, is particularly persuasive.  Evidence weighing for service connection, chiefly from the Veteran, is less persuasive.  Absent an approximate balance between the evidence against service connection and the evidence for service connection, there is no benefit of the doubt to afford to him.  Service connection for SCC of the oropharynx and residuals thereof as well as for an acquired psychiatric disorder is denied.


ORDER

Service connection for SCC of the oropharynx and residuals thereof, to include as due to asbestos and ionizing radiation exposure, is denied.

Service connection for an acquired psychiatric disorder, diagnosed as depression and also claimed as PTSD, to include as secondary to SCC of the oropharynx, is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


